Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as June 13, 2016, the date of the earliest priority application (PCT international application number PCT/US2016/037137).
The claims filed May 10, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 4, 5, 7, 9, 13, 15, 17, & 18
20
Cancelled:
11
none
Withdrawn:
none
6-8, 14-16, 19, & 20

21
none

Claims 1-10 and 12-21 are currently pending.
Claim 11 has been cancelled.
Claims 6-8, 14-16, 19, and 20 have been withdrawn.
Claims 1-5, 9, 10, 12, 13, 17, 18, and 21 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on November 19, 2020 is acknowledged as are Applicant’s arguments regarding unity of invention practice.
Applicant’s arguments regarding unity of invention practice and the omission of unity of invention analysis in the restriction of October 20, 2020 are acknowledged. Examiner addressed these arguments in the last Office action of December 9, 2020 and to date, Applicant has not submitted any arguments of substance regarding examiner’s unity of invention analysis regarding Oestreich.
Applicant made no mention of the restriction and tacitly accepted the results in Applicant’s remarks of February 24, 2021. Examiner believed the matter to be settled. Now and belatedly, after failing to raise issues regarding the restriction in those February 
Applicant was fully aware of the cited prior art of Oestreich and cited it in the information disclosure statement/IDS of September 26, 2018 as an apparent result of the corresponding PCT international application.
The “rough equivalency” asserted by Applicant is seen as a false one as the requirements for unity of invention are very different than those for rejections based on anticipation and/or obviousness. However, if the requirements are the same (for purposes of argument), then Applicant could see the unity of invention analysis from the rejections of the first Office action.
Had the Oestreich unity of invention analysis been given by the examiner at the outset, the resulting restriction would have been the same. Applicant has not shown otherwise and Applicant has not addressed examiner’s unity of invention analysis on the merits. Generally, where there is no harm there is no foul and Applicant has not shown any prejudice arising from omission of the unity of invention analysis with the restriction.
Further, should the restriction be withdrawn or redone, then the question arises as to whether or not the claims should also revert to their pre-restriction state. That would seem to be a corresponding event.
Applicant may choose to raise its procedural issues of form by petition according to the MPEP as it sees fit.
Unless new issues are raised by Applicant regarding this matter, this will be the last time examiner comments on it.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 10, 12, 13, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0075017 of Jasskelainen et al. (Jasskelainen) in view of U.S. Patent No. 5,163,116 of Oestreich et al. (Oestreich, cited by Applicant).
With respect to claim 1, Jasskelainen (Fig. 8, Figs. 1-7, ¶¶ 51 et seq.) discloses a cable (sheathed cable 800, 106) for use in a wellbore (abstract, "A sensory assembly and system can be used in a wellbore …"), the cable comprising:
an outer housing (outer cladding 802) having a longitudinal length extending between one longitudinal end of the cable and another longitudinal end of the cable (as with all cables and per Fig. 1);
a chamber (within wrapping sheath 804) disposed coaxially within the outer housing and at a cross-sectional center of the outer housing,
the chamber extending through the longitudinal length of the outer housing and having a cross-sectional end length that is substantially the same as an inner diameter of the outer housing (per Figs. 1 and 8);
a fiber optic cable disposed within the chamber and extending through the longitudinal length of the outer housing (Fig. 8, generally);
a first conductor disposed within the outer housing (at least one electrical cable 808),
the first conductor extending through the longitudinal length of the outer housing and being configured to electrically couple with and transmit power to a first electronic device positionable in the wellbore (¶ 26, "where at least one electrical cable within the sheathed cable 106 can deliver power to the 
a second conductor disposed within the outer housing, the second conductor extending through the longitudinal length of the outer housing and being configured to electrically couple with a second electronic device positionable in the wellbore (¶ 52, "the sheathed cable can further hold one or more electrical cables"; duplication of parts per below);
wherein the fiber optic cable is included in a distributed acoustic sensing (DAS) system and configured to sense acoustic waves in the wellbore (¶ 28, "Distributed acoustic sensing (DAS) is an application of Rayleigh scattering which uses fiber optic cables to provide for distributed strain sensing.").
Jasskelainen as set forth above does not disclose:
a fiber optic cable disposed in a nonlinear arrangement within the chamber and extending through the longitudinal length of the outer housing;
a first conductor disposed adjacent to the chamber within the outer housing; and
a second conductor disposed adjacent to the chamber within the outer housing.
Oestreich discloses an optical cable with at least one optical waveguide that includes (title, Figs. 1-4, optical cable OC, col. 3, l. 57 and adjacent):
a fiber optic cable (optical waveguide AD has a protective covering SH with a rectangular cross section) disposed in a nonlinear arrangement within the chamber (per Fig. 1, it has a wavelike shape) and extending through the longitudinal length of the outer housing (per Fig. 1);
a first conductor (steel wires which are designated in the present example by 
a second conductor (here, TE2) disposed adjacent to the chamber within the outer housing (per Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a conductor/optical cable configuration along the lines of Oestreich in a system according to Jasskelainen as set forth above in order to provide additional protection for fragile optical components such as optical fibers/cables. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a wellbore sensor) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a fiber optic cable disposed in a nonlinear arrangement within the chamber and extending through the longitudinal length of the outer housing;
a first conductor disposed adjacent to the chamber within the outer housing; and
a second conductor disposed adjacent to the chamber within the outer housing.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B). Consequently, providing a second conductor for a second electronic device is made obvious by having a first conductor and first electronic device.
With respect to claim 2, Jasskelainen in view of Oestreich as set forth above discloses the cable of claim 1, but not one wherein
the outer housing comprises one or more materials for protecting the fiber optic cable against damage at temperatures of up to 250°C and holding a weight of up to 12,000 pounds.
Jasskelainen in view of Oestreich as set forth above is seen as comprised of materials having such features/characteristics for two reasons: same product/same function and selection of suitable materials. The disclosure of Jasskelainen in view of Oestreich as set forth above is not seen as dependent upon the materials used.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Jasskelainen in view of Oestreich as set forth above as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
Below, this analysis is referred to as “same product/same features”. Unsupported 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP § 2144.07.

With respect to claim 3, Jasskelainen in view of Oestreich as set forth above discloses the cable of claim 1, but not one wherein
the cross-sectional end length of the chamber is between 3.0 millimeters (mm) and 5 mm, and
a thickness of the outer housing is between 0.635 mm and 1.651 mm.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).
As the scope of claim 3 departs from that of claim 1 only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of Jasskelainen in view of Oestreich as set forth above as set forth above.
Below, this analysis is referred to as “relative size”.
See also Jasskelainen ¶ 32.
With respect to claim 4, Jasskelainen in view of Oestreich as set forth above discloses the cable of claim 1, including one wherein
the first conductor is positioned adjacent to a first side of the chamber and the second conductor is positioned adjacent to a second side of the chamber opposite to the first side of the chamber.
Per Fig. 1 of Oestreich.

a first well tool usable in a wellbore (Jasskelainen ¶ 26, sensory tool module 108, "In some aspects, a sensory tool module 108 is mechanically and electrically coupled to the sheathed cable 106, where at least one electrical cable within the sheathed cable 106 can deliver power to the sensory tool module 108.");
a second well tool usable in the wellbore (duplication of parts per claim 1, above); and
a cable coupleable to the first well tool and the second well tool (seen as so coupleable),
the cable comprising (the following is all set forth in claim 1, above):
a chamber (Oestreich, protective covering SH with a rectangular cross section) extending through an outer housing of the cable and disposed coaxially about a central axis of the outer housing,
the chamber having a cross-sectional end length that is substantially the same as an inner diameter of the outer housing (Oestreich);
a fiber optic cable disposed in a nonlinear arrangement within the chamber (Oestreich);
a first conductor disposed adjacent to the chamber and extending through the outer housing, the first conductor being configured to electrically couple with the first well tool and transmit power from a power source to the first well tool (per claim 1, Jasskelainen/Oestreich); and

wherein the fiber optic cable is included in a distributed acoustic sensing (DAS) system and configured to sense acoustic waves in the wellbore (Jasskelainen ¶ 28).
With respect to claim 10, Jasskelainen in view of Oestreich as set forth above discloses the system of claim 9, but not one wherein
the outer housing comprises one or more materials for protecting the fiber optic cable against damage at temperatures of up to 250°C.
Same product/same features per claim 2, above.
With respect to claim 12, Jasskelainen in view of Oestreich as set forth above discloses the system of claim 9, but not one wherein
the cross-sectional end length of the chamber is between 3.0 mm and 5 mm, and
a thickness of the outer housing is between 0.635 mm and 1.651 mm.
Relative size per claim 3, above.
With respect to claim 13, Jasskelainen in view of Oestreich as set forth above discloses the system of claim 9, including one wherein
the first conductor is positioned adjacent to a first side of the chamber and the second conductor is positioned adjacent to a second side of the chamber opposite to the first side of the chamber.
Per claim 1, above, and Oestreich Fig. 1.

positioning a fiber optic cable in a nonlinear arrangement within a chamber formed by a container;
positioning the container within an outer housing of a cable and coaxially about a central axis of the outer housing,
the container having a cross-sectional end length substantially the same as an inner diameter of the outer housing; and
positioning a first conductor adjacent to the container and within the outer housing of the cable, the first conductor being configured to electrically couple with a first well tool and transmit power from a power source to the first well tool; and
positioning a second conductor adjacent to the container and within the outer housing of the cable, the second conductor being configured to electrically couple with a second well tool;
wherein the cable is configured for use in a distributed acoustic sensing (DAS) system to sense acoustic waves in a wellbore.
The method of claim 18 would naturally occur in the construction/fabrication of a cable according to claim 1.

Claims 5 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Jasskelainen in view of Oestreich as set forth above and further in view of U.S. Patent Application Publication No. 2009/0196557 of Varkey et al. (Varkey, cited by Applicant).
With respect to claim 5, Jasskelainen in view of Oestreich as set forth above discloses the cable of claim 4, including one wherein
the second conductor is configured for communicating data to the second electronic device.
The second conductor is seen as so configured as an inherent quality of electrical conductors.
Jasskelainen in view of Oestreich as set forth above does not disclose:
the first conductor is of a different type than the second conductor.
Varkey discloses a dual conductor fiber optic cable that includes (¶ 34):
"As shown, a central fiber optic portion 125 is encompassed by separate forward 150 and return 175 conductor portions of unitary configuration. These portions 150, 175 may be of copper or other suitable material and thus, include electrically insulating polymeric encasings 155, 177 thereabout."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use copper or other suitable material along the lines of Varkey in a system according to Jasskelainen in view of Oestreich as set forth above in order to provide a conduction path of different resistance and/or use available materials. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a 
Further, the combination would then provide:
the first conductor is of a different type than the second conductor.
With respect to claim 17, Jasskelainen in view of Oestreich as set forth above discloses the system of claim 9, included one wherein
the cable is coupled to the first well tool, and
wherein the cable and the first well tool are positioned in the wellbore.
Jasskelainen Fig. 4-1, ¶ 44.
Jasskelainen in view of Oestreich as set forth above does not disclose:
wherein the second conductor includes a different material than the first conductor.
Varkey discloses a dual conductor fiber optic cable that includes (¶ 34):
"As shown, a central fiber optic portion 125 is encompassed by separate forward 150 and return 175 conductor portions of unitary configuration. These portions 150, 175 may be of copper or other suitable material and thus, include electrically insulating polymeric encasings 155, 177 thereabout."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use copper or other suitable material along the lines of Varkey in a system according to Jasskelainen in view of Oestreich as set forth 
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a fiber optic cable system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
wherein the second conductor includes a different material than the first conductor.
See the remarks for claim 5, above.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Jasskelainen in view of Oestreich as set forth above and further in view of U.S. Patent Application Publication No. 2017/0123103 of Tsakalakos et al. (Tsakalakos).
With respect to claim 21, Jasskelainen in view of Oestreich as set forth above discloses the cable of claim 1, but not one wherein
the chamber includes a gel configured to serve as a hydrogen scavenger.
Tsakalakos discloses a fluid sensor cable assembly, system, and method that includes:
the chamber includes a gel configured to serve as a hydrogen scavenger.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hydrogen scavenging gel in a chamber or tube along the lines of Tsakalakos in a system according to Jasskelainen in view of Oestreich as set forth above in order to reduce available hydrogen. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a wellbore sensor) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).This additional rationale also prevents taking from the public domain that which should remain within it.
Further, the combination would then provide:
the chamber includes a gel configured to serve as a hydrogen scavenger.

Response to Arguments
Applicant’s arguments filed May 10, 2021 with respect to the outstanding claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection as different art is now applied to the rejected 
Jasskelainen now provides the primary reference and the basic electrical and optical structures in the cable.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200301086 A1 of September 24, 2020 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to distributed acoustic sensing (DAS) and hydrogen scavenging gels such as sepigels.

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
July 12, 2021